 



Exhibit 10.2
AMENDMENT TO
NOBLE ENERGY, INC.
1992 STOCK OPTION AND
RESTRICTED STOCK PLAN AGREEMENT
     THIS AMENDMENT, made as of this 27th day of July, 2005, by and between
NOBLE ENERGY, INC., a Delaware corporation (herein called the “Company”) and
WILLIAM POILLION (herein called “Employee”),
WITNESSETH THAT:
     WHEREAS, by an Agreement between the Company and Employee dated February 1,
2004 (the “2004 Option Agreement”), the Company granted to Employee the option
to purchase shares of Company common stock pursuant to the Company’s 1992 Stock
Option and Restricted Stock Plan, as amended (herein called the “Plan”); and
     WHEREAS, the Company and Employee now desire to amend the 2004 Option
Agreement to modify the terms of exercise that apply to the shares of Company
common stock that may be purchased pursuant to paragraph 1(b) of the 2004 Option
Agreement;
     NOW, THEREFORE, pursuant to the provisions of Section 18 of the Plan,
paragraph 1 of the 2004 Option Agreement is hereby amended by restatement in its
entirety to read as follows:
     1. Grant of Option, Option Period and Terms of Exercise of Option. The
Company hereby grants to Employee the option to purchase, as hereinafter set
forth, 8,262 shares of common stock of the Company at the price of $44.465 per
share, for a period commencing one year from the date of this Agreement and
terminating on the first to occur of (1) the expiration of ten years from the
date of this Agreement, or (2) when the employment of Employee by the Company or
a subsidiary of the Company has terminated for any reason; provided that, in
accordance with the provisions of Section 8 of the Plan, the number of shares
purchasable hereunder in any periods of time during which the option evidenced
hereby is exercisable shall be limited as follows: (a) 2,754 shares are
purchasable commencing one year from the date of this Agreement; (b) regardless
of whether or not Employee is an employee of the Company or a subsidiary of the
Company on February 1, 2006, 2,754 shares are purchasable only on February 1,
2006; and (c) 2,754 shares are purchasable commencing three years from the date
of this Agreement; provided further that solely with respect to the shares that
are purchasable under clauses (a) and (c) of this paragraph 1, (i) if said
employment terminates more than one year and less than ten years from the date
hereof other than by reason of death, disability, or retirement, then Employee
may exercise this option with respect to said shares, to the extent he was able
to do so at the date of the termination of employment, at any time within one
year after such termination but not after the expiration of the ten-year period,
and (ii) if said employment terminates more than one year and less than ten
years from the date hereof by reason of Employee’s death, disability, or
retirement, then Employee, the executor





--------------------------------------------------------------------------------



 



or administrator of the estate of Employee, or any person who has acquired this
option directly from Employee by bequest or inheritance may exercise this option
with respect to said shares to the extent Employee was entitled to exercise it
on the date of his death, disability, or retirement, at any time within five
years after such death, disability, or retirement, but not after the expiration
of the ten-year period. Retirement is defined in the Plan as termination of
employment by a person who is 55 years of age with five or more years of
credited service with the Company, or a person who has at least twenty years of
credited service with the Company prior to termination of employment, or whose
termination of employment with the Company by reason of retirement has been
approved in writing by the Committee acting in its discretion.
     Transfer of employment without interruption of service between or among the
Company and its subsidiaries shall not be considered a termination of service.
The term “subsidiary” as used in this Agreement shall have the meaning set forth
in Section 1(m) of the Plan and shall include future as well as present
subsidiaries. This option is, and is intended to be, a nonqualified stock
option, and it is not intended to qualify as an incentive stock option under
Section 422A of the Internal Revenue Code.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

              NOBLE ENERGY, INC.
 
       
 
  By:   /s/ Charles D. Davidson
 
       
 
      Charles D. Davidson
 
      Chairman, President and CEO
 
            EMPLOYEE
 
       
 
  /s/ William Poillion           William Poillion

- 2 -